     Case 5:19-cv-00110-DCB-MTP Document 26 Filed 12/17/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
NELSON DANIEL GRANDICA CHACON                                 PETITIONER
V.                              CIVIL ACTION NO. 5:19-CV-110-DCB-MTP
SHAWN R. GILLIS                                               RESPONDENT
              Order Adopting Report and Recommendation
     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 24], to which no

objections have been filed by the Petitioner. Having carefully

reviewed the same, the Court finds that Magistrate Judge Parker’s

Report and Recommendation is well taken and shall be adopted as

the findings and conclusions of this Court. Magistrate Judge Parker

finds that the Petitioner’s Petition for Writ of Habeas Corpus

[ECF No. 1] should be dismissed with prejudice and Petitioner’s

Motion for Humanitarian Release [ECF No. 20] should be denied.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Michael T. Parker’s Report and Recommendation is ADOPTED as the

findings and conclusions of this Court. This action is hereby

DISMISSED with prejudice.

     A Final Judgment shall be entered of even date herewith

pursuant to Rule 58 of the Federal Rules of Civil Procedure.




                                    1
Case 5:19-cv-00110-DCB-MTP Document 26 Filed 12/17/20 Page 2 of 2



SO ORDERED AND ADJUDGED this the 16th day of December, 2020.

                                     _/s/ David Bramlette______ _
                                     UNITED STATES DISTRICT COURT




                               2
